Gibson, P. J.
Appeal from an order of the Supreme Court at Special Term which dismissed the petition in a proceeding brought by an employer to stay certain arbitration proceedings attempted to be commenced bv respondent labor" union, and granted respondent’s cross petition for a direction that arbitration proceed pursuant to an agreement requiring arbitration of grievances and defining grievance as “any controversy, complaint, misunderstanding, or dispute, arising as to interpretation, application or observance of any of the *945provisions of this Agreement”. Petitioner asserts, as grounds for the stay-sought, the noncompliance by respondent with a provision requiring initial settlement discussions between union and management representatives; noncompliance with provisions which petitioner considers to be time limitations; respondent’s omission to particularize with sufficient specificity the grievances . complained of; and the pendency of legal proceedings touching the grievances, or some of them, not brought by the union, however, but involving liens for labor and claims for welfare benefits asserted by employees of petitioner’s defaulting subcontractor. Under the broad language of the contract provision above quoted, these procedural and other questions are clearly for the arbitrator’s determination. (Matter of Long Is. Lbr. Co. \Martvn\, 15 N T 2d 380; John Wiley & Sons v. Livingston, 376 U. S. 543.) Order affirmed, with $20 costs. Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.